Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 03/17/21. Claims 11, 13-14, 16, and 21-22 are currently pending in the application, with claims 1-10, 12, 15, and 17-20 having being cancelled.  Accordingly, claims 11, 13-14, 16, and 21-22 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s arguments with respect to the 103(a) rejection over Hellwig in view of Iwata have been fully considered.  Applicant argues that Applicant made the surprising discovery that Etn can be used to treat cancer when administered orally and thus the claims are directed to an oral dosage form of Etn wherein Etn is the only therapeutically active agent.  Additionally, Applicant argues that it is not obvious to place Etn in a capsule as the sole active ingredient based on the combination of Hellwig and Iwata.  Moreover, Applicant argues that Iwata failed to suggest Etn in a capsule without a pharmaceutically active ingredient since Iwata teaches coxib-drugs and Etn as a basic amine while Hellwig teaches a toxicology study only.  Such arguments are however not found persuasive as the examiner contends that the instant claims are directed to a Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901.  
Hellwig et al. did not specifically teach a pH value and is silent on a pH between 2.0 to 8.0.  The examiner however contends that determining a pH value of a composition is within the purview of the skilled artisan and can be determined during routine experimentation depending on the desired formulation. 
Iwata, on the other hand, was provided to demonstrate that a formulation containing Etn can be formulated as a capsule.  Specifically, Iwata et al. teach a formulation using the dosage form of a capsule containing tromethamine or other basic 

For the foregoing reasons, the rejection of record under 103 (a) remains proper and is maintained.   In view of applicant’s remarks, the following 103 (a) Final rejection is being made.  

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-14, 16, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellwig et al. (Fundam. Appl. Toxicol., 1997, Vol. 40, No. 1, pgs. 158-162) in view of Iwata et al. (U.S. 2014/0256804 A1, previously cited).

Hellwig et al. teach that pregnant rats were administered monoethanolamine (MEA) as an aqueous solution (i.e. inclusive of water; i.e. also a carrier) by gavage (i.e. liquid oral administration) at dose levels of 0, 40, 120, and 450 mg/kg/day on days 6 through 15 of gestation.  Subsequently, some of the dams and pups were euthanized and examined for pathological changes.  Gavage administration of 450 mg of MEA/kg/day to pregnant rats resulted in toxicity, decreased body weights, and lactation.  However, there was no evidence of toxicity at 40 mg or 120 mg/kg/day of MEA.  Thus, it was concluded that MEA was not developmentally toxic to Wistar rats following repeated oral administration.  

Hellwig et al. do not explicitly teach that the oral dosage form is a capsule.  Additionally, Hellwig et al. do not teach the exact pH of the composition.

As for the pH value of the composition of Hellwig, the examiner contends that while Hellwig is silent on the pH, determining the proper pH is obvious and within the skill of the artisan given that monoethanolamine is known in the art to be useful as a pH adjuster.  Thus, one skilled in the art would have found it obvious to adjust the pH value of the composition during routine experimentation depending on the desired pharmaceutical formulation.


Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Hellwig et al. as a capsule since Iwata et al. teach formulations containing monoethanolamine and given that Iwata et al. teach compositions containing a basic amine such as monoethanolamine that are useful in managing blood pressure and in light of Hellwig who teaches that said formulations can be made and do not cause toxicities.  Given the teachings of Hellwig et al. and Iwata et al., one of ordinary skill would have been motivated to formulate the composition of Hellwig et al. with the reasonable expectation of providing a composition that is effective in decreasing PK of drugs.

Conclusion
No claims are allowed.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/19/2021